                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


SHELLY RABY,

       Plaintiff,

v.                                                                  No. 2: 18-cv-00852 SMV/CG

STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY,

       Defendant.

          ORDER GRANTING STIPULATED MOTION TO DISMISS
       THIS MATTER having come before the Court upon Plaintiff Shelly Raby’s and Defendant

State Farm Mutual Automobile Insurance Company’s Stipulated Motion to Dismiss, the Court

having reviewed the pleadings and being fully advised in the premises, FINDS that the Motion is

well-taken and should be granted.

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Complaint filed

herein and all remaining claims that were or which could have been asserted in this matter are

hereby dismissed, with prejudice, each party to bear its own costs and attorney’s fees.




                                             HONORABLE STEPHAN M. VIDMAR
                                             UNITED STATES MAGISTRATE JUDGE
Submitted By:

GUEBERT BRUCKNER GENTILE P.C.



By        /s/ Elizabeth M. Piazza
          Terry R. Guebert
          Elizabeth M. Piazza
          P.O. Box 93880
          Albuquerque, NM 87199-3880
          (505) 823-2300
          tguebert@guebertlaw.com
          epiazza@guebertlaw.com
          Attorneys for Defendant State Farm Fire
          and Casualty Company

Approved By:

CROW LAW FIRM

By approved via email 01/17/2019
      B.J. Crow
      400 North Pennsylvania Suite 1150
      Roswell, NM 88201
      bj@crow-law-firm.com
      Attorney for Plaintiff
F:\Clients\0102.329bf\Pleadings\FEDERAL\Order Granting Stipulated Motion to Dismiss.docx/jmp




                                                                  2
